The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 12, 2020

                               2020COA162

No. 20CA0856, Peo v Gregory — Criminal Law — Sentencing —
Amendatory Statutes — Retroactive Application; Crimes —
Unauthorized Absence

     A division of the court of appeals considers for the first time

whether a provision of the 2020 Prison Population Reduction and

Management Act — the language of the Act creating the crime of

“unauthorized absence” — applies retroactively. The division

concludes that the unauthorized absence provision applies

retroactively, following the supreme court’s reasoning in People v.

Stellabotte, 2018 CO 66, 421 P.3d 174.
COLORADO COURT OF APPEALS                                      2020COA162


Court of Appeals No. 20CA0856
Mesa County District Court No. 19CR2080
Honorable Richard T. Gurley, Judge


The People of the State of Colorado,

Plaintiff-Appellant,

v.

Jesse Gregory,

Defendant-Appellee.


                              ORDER AFFIRMED

                                 Division VII
                         Opinion by JUDGE LIPINSKY
                         Navarro and Tow, JJ., concur

                        Announced November 12, 2020


Daniel P. Rubenstein, District Attorney, Kraig R. Hamit, Deputy District
Attorney, Grand Junction, Colorado, for Plaintiff-Appellant

Megan A. Ring, Colorado State Public Defender, Jeffrey A. Wermer, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellee
¶1    On March 6, 2020, Governor Jared Polis signed into law a bill

 that, among other provisions, substantially reduced the penalty for

 a person’s unauthorized removal of an electronic monitoring device

 while on parole in an intensive supervision program (ISP parole).

 Under House Bill 20-1019, the Prison Population Reduction and

 Management Act (the Prison Reduction Act), the unauthorized

 removal of an electronic monitoring device while on ISP parole no

 longer constitutes felony escape, with a sentencing range of four to

 twelve years in prison. Rather, the Prison Reduction Act provides

 that a person on ISP parole who removes an electronic monitoring

 device “without permission and with the intent to avoid arrest,

 prosecution, monitoring or other legal process” commits the new

 crime of “unauthorized absence.” Ch. 9, sec. 10, § 18-8-208.2(1)(b),

 2020 Colo. Sess. Laws 27-28.

¶2    Unauthorized absence is a class 3 misdemeanor with a

 maximum sentence of six months in county jail, unless the person

 is serving a sentence for certain offenses, which the parties

 stipulated do not apply here. Id. § 18-8-208.2(2)(b), 2020 Colo.

 Sess. Laws at 27-28. (A person convicted of unauthorized absence

 while serving a sentence for one of those listed offenses commits a


                                   1
 class 6 felony. Id. § 18-8-208.2(1)(a), 2020 Colo. Sess. Laws at 27-

 28.)

¶3      Defendant, Jesse Gregory, allegedly removed his electronic

 monitoring device without authorization while on ISP parole.

 Gregory faced prosecution for felony escape on the date the

 governor signed the Prison Reduction Act into law.

¶4      It makes a significant difference whether a defendant is

 charged with felony escape or the new crime of unauthorized

 absence — even more so in this case, because, together with the

 escape count, the prosecution charged Gregory with habitual

 criminal sentencing enhancers and sought a forty-eight-year

 sentence. Thus, for Gregory, retroactive application of the

 unauthorized absence provision of the Prison Reduction Act means

 the difference between a prison sentence of forty-eight years and a

 maximum jail sentence of six months.

¶5      The district court agreed with Gregory that the new crime of

 unauthorized absence applied to him and dismissed the felony

 escape and habitual criminal charges. The court remanded the

 case to county court for further proceedings as a misdemeanor

 unauthorized absence case. The prosecution appealed.


                                    2
¶6    We agree with the district court that the unauthorized absence

 provision applies retroactively to cases being prosecuted as of the

 effective date of the new statute, and thus applies to Gregory.

                               I.   Background

                        A.   The Prison Reduction Act

¶7    The Prison Reduction Act amended, among other statutes,

 section 18-8-208(11), C.R.S. 2019, to state that, “[i]f a person . . . is

 participating in a[n] . . . intensive supervision program . . . then the

 person is not in custody or confinement” for purposes of the escape

 statute. Ch. 9, sec. 8, § 18-8-208(11), 2020 Colo. Sess. Laws 26-

 27. Before the enactment of the Prison Reduction Act, a person on

 ISP parole was deemed to be “in custody or confinement” for

 purposes of the escape statute. See § 17-27.5-104(1), C.R.S. 2019

 (“If an offender . . . knowingly removes or tampers with an electronic

 monitoring device that he or she is required to wear as a condition

 of parole, he or she shall be deemed to have escaped from custody

 and shall, upon conviction thereof, be punished as provided in

 section 18-8-208, C.R.S.”); § 18-8-208(2) (“A person commits a class

 3 felony if, while being in custody or confinement following




                                     3
 conviction of a felony other than a class 1 or class 2 felony, he

 knowingly escapes from said custody or confinement.”).

¶8    The Prison Reduction Act defines the crime of authorized

 absence as “knowingly . . . [r]emov[ing] or tamper[ing] with an

 electronic monitoring device required by the supervising agency to

 be worn by the person in order to monitor his or her location,

 without permission and with the intent to avoid arrest, prosecution,

 monitoring or other legal process.” Ch. 9, sec. 9, § 18-8-208.2(1)(b),

 2020 Colo. Sess. Laws 27-28. (We note that the Prison Reduction

 Act did not amend section 17-27.5-104(1), which arguably still

 defines Gregory’s conduct as felony escape. However, because

 neither party asked us to consider the apparent inconsistency

 between amended sections 18-8-208(11) and 18-8-208.2(1)(b) and

 section 17-27.5-104(1), that issue is not properly before us and we

 do not consider it.)

¶9    Because, under the amended version of section 18-8-208(11),

 a person on ISP parole is not considered to be “in custody or

 confinement,” such a person who removes an electronic monitoring

 device without permission to avoid monitoring commits the crime of

 unauthorized absence, and not felony escape. Id.


                                    4
                   B.   The Charges Filed Against Gregory

¶ 10   The prosecution alleges that, while Gregory was on ISP parole,

  he removed his electronic monitoring device and left his residence of

  record without permission. According to the prosecution, law

  enforcement authorities could not find Gregory for fifteen months.

  Once the authorities located Gregory, he was arrested and charged

  with felony escape and habitual criminal sentencing enhancers.

¶ 11   Governor Polis signed the Prison Reduction Act into law after

  Gregory allegedly removed his electronic monitoring device and

  while Gregory’s felony escape charge was pending.

¶ 12   Gregory moved to dismiss the felony escape charge and to

  remand the case to county court for further proceedings on a

  misdemeanor unauthorized absence charge. He argued that the

  General Assembly’s reclassification of his alleged conduct applies

  retroactively.

¶ 13   The prosecution opposed the motion, asserting that, although

  Gregory’s conduct, “if committed after [the enactment of the Prison

  Reduction Act], [would] constitute the crime of ‘unauthorized

  absence,’” the unauthorized absence provision does not apply

  retroactively because the General Assembly created a new criminal


                                    5
  offense instead of reducing the penalties associated with an existing

  offense. The prosecution argued that People v. Stellabotte, 2018 CO

  66, ¶ 3, 421 P.3d 174, 175, which addressed the retroactivity of

  “ameliorative, amendatory legislation,” applies only when the

  General Assembly reduces the sentencing range of or reclassifies an

  existing offense and not when the General Assembly creates a new

  offense.

¶ 14   The district court disagreed with the prosecution’s narrow

  reading of Stellabotte and found that the unauthorized absence

  provision applies retroactively to Gregory. The court remanded

  Gregory’s case to county court for further proceedings as a

  misdemeanor unauthorized absence charge. Further, “because

  [Gregory could] no longer be charged with a felony,” the court

  dismissed the habitual criminal counts. The prosecution filed this

  interlocutory appeal.

                               II.   Discussion

                          A.    Standard of Review

¶ 15   We review de novo a district court’s decision to grant a defense

  motion to dismiss criminal charges, which presents a question of

  law. People v. Alameno, 193 P.3d 830, 834 (Colo. 2008); People v.


                                     6
  Collins, 32 P.3d 636, 638 (Colo. App. 2001). This case also

  “involves questions of statutory interpretation, which we review de

  novo.” Stellabotte, ¶ 10, 421 P.3d at 176.

           B.    The Law Governing the Retroactive Application of
                            Criminal Statutes

¶ 16   Sections 2-4-202 and 2-4-303, C.R.S. 2020, create a general

  presumption that statutes apply prospectively. Section

  18-1-410(1)(f)(I), C.R.S. 2020, a section of the Criminal Code,

  however, provides that a defendant may be entitled to relief if “there

  has been significant change in the law, applied to the applicant’s

  conviction or sentence, allowing in the interests of justice

  retroactive application of the changed legal standard.” Under

  section 18-1-410(1)(f)(II), an applicant may obtain relief on these

  grounds unless the applicant “has not sought appeal of a conviction

  within the time prescribed therefor or if a judgment of conviction

  has been affirmed upon appeal.”

¶ 17   Relying on the identically worded predecessor of section

  18-1-410(1)(f), our supreme court held in People v. Thomas that the

  defendant was entitled to retroactive application of amendatory

  legislation that lowered the degree of, and thus the maximum



                                     7
  penalty for, the charged offense. 185 Colo. 395, 397-98, 525 P.2d

  1136, 1137-38 (1974). The defendant in Thomas was charged with

  attempted burglary. After the defendant’s arrest, but before his

  case went to trial, the General Assembly lowered the degree of, and

  thus the maximum penalty for, attempted second degree burglary.

  Id. at 396-97, 525 P.2d at 1137; see Ch. 121, sec. 1, §§ 40-2–

  101(5), 40-4-203, 1971 Colo. Sess. Laws 414-15, 427. In addition,

  following the defendant’s conviction, and while his case was on

  appeal, the General Assembly amended the savings clause of the

  criminal code to allow for retroactive application of criminal

  statutes. See Ch. 152, sec. 2, § 40-1-510(1)(f), 1973 Colo. Sess.

  Laws 533.

¶ 18   The Thomas court explained that retroactive application of a

  criminal statute “is especially appropriate where [the] change in the

  law reducing the sentence intervenes before conviction is had and

  sentence is imposed . . . .” Thomas, 185 Colo. at 397-98, 525 P.2d

  at 1138. Further, the Thomas court noted that “[t]he view that

  amendatory legislation mitigating the penalties for crimes should be

  applied to any case which has not received final judgment finds

  substantial support in the common law.” Id. at 398, 525 P.2d at


                                     8
  1138. Thus, Thomas teaches that application of section

  18-1-410(1)(f)(I) is not limited to cases in which the defendant has

  been convicted and sentenced.

¶ 19   Two years ago, the supreme court reaffirmed the holding of

  Thomas in a case involving facts similar to those presented here.

  See Stellabotte, ¶¶ 5-6, 421 P.3d at 176. The defendant in

  Stellabotte was charged with felony theft of items valued between

  $5,000 to $20,000. Between the date of the alleged theft and

  Stellabotte’s trial, the General Assembly lowered the classification of

  theft for items valued between $5,000 to $20,000. Id.

¶ 20   Although the General Assembly amended the theft statute

  before Stellabotte’s trial, neither the prosecution nor Stellabotte

  brought the amendment to the trial court’s attention before the

  trial. Id. at ¶ 7, 421 P.3d at 176. Because the trial court was

  unaware of the amendment, following Stellabotte’s conviction, the

  trial court sentenced him under the earlier version of the theft

  statute. Id.

¶ 21   The supreme court applied section 18-1-410(1)(f)(I) in

  determining that the amendment to the theft statute applied

  retroactively to Stellabotte. Stellabotte, ¶ 38, 421 P.3d at 181-82.


                                     9
  The Stellabotte court reaffirmed the rule announced in Thomas that

  “amendatory legislation mitigating the penalties for crimes should

  be applied to any case which has not yet received final judgment.”

  Id. at ¶ 16, 421 P.3d at 177 (quoting Thomas, 185 Colo. at 398, 525

  P.2d at 1138).

¶ 22   The Stellabotte court further clarified that the Thomas

  retroactivity rule applies “unless the amendment contains language

  indicating it applies only prospectively.” Id. at ¶ 3, 421 P.3d at 175.

  In so ruling, the court expressly disavowed as dicta its statements

  in People v. Macias, 631 P.2d 584 (Colo. 1981); People v. McCoy,

  764 P.2d 1171 (Colo. 1988); and Riley v. People, 828 P.2d 254 (Colo.

  1992), suggesting that courts may give retroactive effect only to

  those criminal statutes that expressly apply retroactively.

  Stellabotte, ¶¶ 28-29, 38, 421 P.3d at 179-80, 182.

¶ 23   The court explained that, because the statutes at issue in

  Macias, McCoy, and Riley expressly provided for prospective

  application only, the court’s “statements in those cases about the

  legislature’s need to clearly indicate its intent for retroactive

  application were ‘not necessary to the decisions in those cases’” and

  were therefore dicta. Id. at ¶ 28, 421 P.3d at 179-80 (quoting Town


                                     10
  of Eagle v. Scheibe, 10 P.3d 648, 652 (Colo. 2000)). For this reason,

  the court concluded, the statements in Macias, McCoy, and Riley do

  not control in cases involving statutes that do not expressly provide

  for prospective application, such as the amendment to the theft

  statute at issue in Stellabotte. Id.

¶ 24   The court noted that the amendment to the theft statute was

  silent on whether it applied prospectively only or retroactively. Id.

  at ¶ 11, 421 P.3d at 177. While acknowledging the general

  presumption of prospective application found in sections 2-4-202

  and 2-4-303, the court held that “well-established principles of

  statutory interpretation” require the adoption of “a construction

  that avoids or resolves potential conflicts, giving effect to all

  legislative acts,” such as section 18-1-410(1)(f)(I). Id. at ¶ 32, 421

  P.3d at 180 (quoting Huber v. Colo. Mining Ass’n, 264 P.3d 884, 892

  (Colo. 2011)).

¶ 25   If conflicting statutes cannot be reconciled, “a specific

  statutory provision ‘acts as an exception to [a] general provision,

  carving out a special niche from the general rules to accommodate a

  specific circumstance.’” Id. (quoting Martin v. People, 27 P.3d 846,

  851 (Colo. 2001)). Because section 18-1-410(1)(f)(I) “is a more


                                      11
  specific provision than the broad presumptions of prospective

  application” of sections 2-4-202 and 2-4-303, the Stellabotte court

  concluded that section 18-1-410(1)(f)(I) prevailed as an exception to

  the general rule of prospectivity. Id. at ¶ 33, 421 P.3d at 181.

¶ 26   The Stellabotte court stressed the limited time period in a

  criminal case in which section 18-1-410(1)(f)(I) relief is available.

  Section 18-1-410(1)(f)(II) limits retroactive application of

  ameliorative, amendatory criminal statutes to the time “before the

  conviction is final.” Id. at ¶ 33, 421 P.3d at 181.

¶ 27   Under the broad language of Thomas and Stellabotte,

  amendatory legislation applies both before and after the defendant’s

  conviction and sentencing, so long as the defendant’s conviction

  has not become final. The supreme court’s language can be read

  only one way: the trial court should have applied the amendatory

  legislation during Stellabotte’s trial and sentencing. Thus, the

  Stellabotte analysis applies to cases where, as here, the General

  Assembly enacted amendatory legislation between the date of the

  alleged offense and the defendant’s trial.

¶ 28   Moreover, there is no logical reason why amendatory

  legislation should apply only after a conviction, but not to a pending


                                     12
  prosecution that has not yet gone to trial. A rule limiting Stellabotte

  to cases where the defendant has already been convicted not only

  cannot be squared with Stellabotte’s broad holding but makes no

  sense in practice. Following the enactment of amendatory

  legislation, a trial court should not be required to apply the old

  version of the statute at trial, knowing full well that, immediately

  following the trial, the trial court will need to set aside the

  conviction and sentence and order a new trial or sentencing

  proceeding.

¶ 29   Having determined that Thomas and Stellabotte apply even to

  pending charges where the General Assembly enacted amendatory

  legislation between the date of the defendant’s alleged criminal

  conduct and the trial, we turn to whether the three requirements of

  Stellabotte require retroactive application of the Prison Reduction

  Act to Gregory’s case: (1) the amendment must be ameliorative; (2)

  the amendment must not state that it only applies prospectively;

  and (3) the defendant’s conviction must not yet be final. Id. at ¶ 38,

  421 P.3d at 182.




                                     13
                              C.   Application

        1.  The District Court Did Not Err by Finding that the
         Unauthorized Absence Provision Satisfies the First Prong of
                           the Stellabotte Test

¶ 30   In determining whether the unauthorized absence provision

  satisfies the first prong of Stellabotte, we consider two questions:

  first, whether the unauthorized absence provision is “ameliorative”

  and, second, whether the Stellabotte analysis applies to legislation

  that creates a new offense. We answer both questions in the

  affirmative.

  a.    The Unauthorized Absence Provision Is the Type of Legislation
         that Thomas and Stellabotte Characterized as Ameliorative

¶ 31   The district court reasoned that, because “the newly created

  offense of unauthorized absence exposes [Gregory] to a much lower

  sentence range than he would otherwise face if charged under the

  escape statute,” the unauthorized absence provision fits “squarely

  within the type of ameliorative amendments that apply retroactively

  under Thomas and Stellabotte.”

¶ 32   But what does “ameliorative” mean for purposes of the Thomas

  and Stellabotte analysis?




                                    14
¶ 33   The Thomas court neither used nor defined “ameliorative.”

  185 Colo. at 398, 525 P.2d at 1138. Stellabotte also did not define

  “ameliorative,” although the Stellabotte court provided an example

  of “ameliorative” legislation — an amendment that “mitigates

  penalties for crimes.” Stellabotte, ¶ 17, 421 P.3d at 178 (quoting

  People v. Thornton, 187 Colo. 202, 203, 529 P.2d 628, 628 (1974)).

¶ 34   People v. Bloom, 195 Colo. 246, 577 P.2d 288

  (1978), superseded by statute as stated in People v. Lucero, 2016

  COA 105, 381 P.3d 436, provides another example of ameliorative

  legislation, although it, too, does not define “ameliorative.” The

  Bloom court held the defendant was entitled to the “ameliorative

  benefits” of amendments to the state’s drug laws that reduced the

  sentencing range for possession of cannabis. See Bloom, 195 Colo.

  at 251-52, 577 P.2d at 292.

¶ 35   In addition, People v. Godinez, 2018 COA 170M, 457 P.3d 77,

  provided examples of ameliorative amendments and explained when

  an amendment is not ameliorative. In that case, a division of this

  court noted that Stellabotte applies to statutes that “either

  decrease[] the severity of a previously defined crime or reduce[] the




                                    15
  maximum sentence that could be imposed for the commission of

  that crime.” Id. at ¶ 29, 457 P.3d at 85.

¶ 36   Godinez concerned amendments to a jurisdictional statute

  that the division concluded did not apply retroactively. The

  amendments did not “reduce the severity or sentences for any of the

  crimes of which Godinez was convicted.” Id. at ¶ 30, 457 P.3d at

  85. Rather, the amendment concerned “the procedure by which

  jurisdiction is apportioned between the district courts and the

  juvenile courts . . . [an issue] fundamentally of a different nature”

  than those addressed in Stellabotte and its antecedents. Id. at ¶ 29,

  457 P.3d at 85.

¶ 37   Following the examples of ameliorative and nonameliorative

  statutes in these cases, the unauthorized absence provision is

  ameliorative because it mitigates the penalty for Gregory’s alleged

  conduct. Recall that, before the enactment of the Prison Reduction

  Act, Gregory’s alleged conduct was classified as felony escape

  presumptively punishable by a four- to twelve-year prison sentence.

  § 18-1.3-401(1)(a)(V)(A.1), C.R.S. 2019. The Prison Reform Act

  reclassified the identical conduct as a misdemeanor punishable by

  a maximum sentence of six months in jail (unless the person is


                                    16
  serving a sentence for certain offenses, which, as noted above, the

  parties stipulated do not apply here). § 18-1.3-501(1)(a), C.R.S.

  2020; Ch. 9, sec. 10, § 18-8-208.2(1)(b), 2020 Colo. Sess. Laws 27-

  28.

¶ 38    Thus, the unauthorized absence provision mitigates the

  penalty for unauthorized removal of an electronic monitoring device

  while on ISP parole — it reduces Gregory’s possible punishment.

  For these reasons, it constitutes the type of ameliorative,

  amendatory legislation that, according to Stellabotte, applies

  retroactively under section 18-1-410(1)(f)(I), so long as the second

  and third prongs of Stellabotte are also satisfied.

¶ 39    But our analysis of the first prong of Stellabotte does not stop

  here. We must also address the prosecution’s argument that the

  unauthorized absence provision does not apply retroactively, even if

  it is ameliorative under Stellabotte, because it created a new

  offense.

   b.   Stellabotte Applies to Ameliorative Amendments that Create a
                                 New Offense

¶ 40    The prosecution contends that the unauthorized absence

  provision “is not the type of ameliorative legislation that was applied



                                    17
  in Stellabotte because it does not merely reduce the sentencing

  range for escape, but instead creates an entirely new offense with

  different elements.” Under the prosecution’s reasoning, Thomas,

  Stellabotte, and section 18-1-410(1)(f) apply only to statutes that

  reduce the sentencing range for an offense; they do not apply when

  the General Assembly creates a new offense.

¶ 41   Like the district court, we reject the prosecution’s narrow

  reading of Thomas, Stellabotte, and section 18-1-410(1)(f). By its

  terms, section 18-1-410(1)(f) applies to any “significant change in

  the law” that “applied to the applicant’s conviction or sentence,

  allowing in the interests of justice retroactive application of the

  changed legal standard.” The statute is not limited to “significant

  change[s] in the law” that take the form of reducing the sentencing

  range for an offense. See § 18-1-410(1)(f). In applying section 18-1-

  410(1)(f), Thomas and Stellabotte did not create such a distinction.

  Thus, regardless of whether the General Assembly reduces a

  penalty by creating a new offense or by modifying an existing

  offense, such an amendment applies retroactively for the benefit of

  a defendant whose case has not yet resulted in a final conviction, so




                                     18
  long as the legislation by its terms does not apply prospectively

  only.

¶ 42      We agree with Gregory that Bloom and Glazier v. People, 193

  Colo. 268, 565 P.2d 935 (1977), provide further support for

  retroactive application of the unauthorized absence provision. In

  Bloom, the division explained how the General Assembly had

  mitigated the penalties for possession of cannabis by creating a new

  offense. Ch. 115, sec. 6, § 12-22-404(1), 1975 Colo. Sess. Laws

  435; see Bloom, 195 Colo. at 251-52, 577 P.3d at 292. Through the

  1975 cannabis legislation, the General Assembly reclassified the

  possession of cannabis from a felony to a misdemeanor and lowered

  the applicable sentencing range. Bloom, 195 Colo. at 251, 577 P.3d

  at 292. Based on the reasoning of Thomas, the Bloom court held

  that the amendment to the cannabis statute applied retroactively

  because it was “amendatory legislation which mitigates the penalty

  for a crime.” Id.

¶ 43      Similarly, based on Thomas, the supreme court held in Glazier

  that a defendant who was convicted of possessing more than

  one-half ounce of cannabis was also entitled to be sentenced under




                                     19
  the 1975 amendment, as it reduced the penalty for the defendant’s

  conduct. See Glazier, 193 Colo. at 268, 565 P.2d at 935.

¶ 44   Like the unauthorized absence provision, the legislation at

  issue in Bloom and Glazier created a new offense — which did not

  exist at the time of the defendants’ arrest — but which covered

  conduct that had previously fallen under a different criminal offense

  with a more severe sanction. Both Bloom and Glazier held that this

  type of legislation applies retroactively. Bloom, 195 Colo. at 251-52,

  577 P.2d at 292; Glazier, 193 Colo. at 269, 565 P.2d at 936.

¶ 45   Also like the unauthorized absence provision, the legislation at

  issue in Bloom and Glazier lowered the severity of, and reduced the

  sentencing range for, the offense with which the defendant was

  charged. See Bloom, 195 Colo. at 251-252, 577 P.2d at 292;

  Glazier, 193 Colo. at 269, 565 P.2d 936. Moreover, the means by

  which the General Assembly ameliorated the punishment for

  possession of cannabis in Bloom and Glazier — creation of a new

  offense — is the same means by which, through the Prison

  Reduction Act, the General Assembly ameliorated the punishment

  for unauthorized removal of an electronic monitoring device while




                                    20
  on ISP parole. See Bloom, 195 Colo. at 251-252, 577 P.2d at 292;

  Glazier, 193 Colo. at 269, 565 P.2d 936.

¶ 46   Thus, the prosecution’s contention that “ameliorative

  legislation” refers exclusively to amendments that reduce the

  sentence for an existing offense, and not to amendments that create

  a new offense, draws a distinction that lacks support in section

  18-1-410(1)(f), Thomas, or Stellabotte.

¶ 47   For this reason, we hold that, under the first prong of

  Stellabotte, the unauthorized absence provision applies to Gregory,

  even though the General Assembly accomplished its goal by

  creating a new offense.

        2.    Because the Prison Reduction Act Does Not State that It
             Only Applies Prospectively, the Unauthorized Absence
              Provision Satisfies the Second Prong of Stellabotte

¶ 48   As explained above in Part II.B., the Stellabotte court held that

  an ameliorative statutory amendment applies retroactively “unless

  the amendment contains language indicating it applies only

  prospectively.” Stellabotte, ¶ 3, 421 P.3d at 175. Thus, the second

  prong of the Stellabotte test focuses on whether the amendment

  expressly applies prospectively only.




                                    21
¶ 49   As the district court explained, the Prison Reduction Act is

  silent on whether “the [unauthorized absence provision] may only

  be applied prospectively.” See People v. Hamm, 2019 COA 90, ¶ 35,

  461 P.3d 559, 565 (holding that a statute that expressly applies “on

  or after” a specified date has prospective effect only). The absence

  of prospective application language from the Prison Reduction Act is

  significant. See Wilkinson v. Wilkinson, 41 Colo. App. 364, 365, 585

  P.2d 599, 600 (1978).

¶ 50   Because the Prison Reduction Act does not specify that the

  unauthorized absence provision only applies prospectively, the

  provision satisfies the second prong of Stellabotte.

         3.   Because No Final Judgment of Conviction Has Entered
          Against Gregory, the Third Prong of Stellabotte Is Satisfied

¶ 51   As explained above, retroactivity under Thomas, Stellabotte,

  and section 18-1-410(1)(f)(I) is only available to applicants who do

  not have a final conviction. § 18-1-410(1)(f)(II); Stellabotte, ¶ 3, 421

  P.3d at 175; Thomas, 185 Colo. at 397, 525 P.3d at 1137. No

  conviction, whether final or not, has entered in Gregory’s case. For

  this reason, the third prong of Stellabotte is satisfied.




                                     22
¶ 52   Because the application of the unauthorized absence provision

  in this case meets all three of the Stellabotte requirements for

  retroactivity, we must apply it retroactively to Gregory.

  D.    The Prosecution’s Remaining Contentions Are Not Convincing

¶ 53   The prosecution presents three additional arguments that we

  conclude are not convincing.

¶ 54   First, the prosecution contends that retroactive application of

  the unauthorized absence provision would create “some

  constitutional peculiarities.” But the prosecution does not explain

  the nature of these “peculiarities.” The prosecution concedes that

  retroactive application of the unauthorized absence provision

  “would not likely constitute an unconstitutional ex post facto law

  because it decreases rather than increases punishment.”

¶ 55   The prosecution’s “peculiarities” argument is at best

  underdeveloped and, for that reason, we do not address it on the

  merits. See Sanchez v. Indus. Claim Appeals Office, 2017 COA 71,

  ¶ 41, 411 P.3d 245, 255.

¶ 56   Second, the prosecution contends that this court should

  decline to apply the unauthorized absence provision to Gregory

  because the supreme court is currently considering whether a


                                    23
  defendant “who is entitled to the ameliorative benefit of . . .

  amendments to the theft statute” is also entitled to “entry of a

  conviction for the degree of theft supported by the jury’s verdict, or

  whether he should be subjected to a new theft trial.” Lawrence v.

  People, No. 19SC556, 2020 WL 291171, at *1 (Colo. Jan. 21, 2020)

  (unpublished order).

¶ 57   But the pendency of an issue in the supreme court does not

  preclude us from addressing it or a similar issue. See People v.

  Viburg, 2020 COA 8M, ¶ 1 n.1, ___ P.3d ___, ___ n.1.

¶ 58   Third, citing People v. Boyd, 2017 CO 2, 387 P.3d 755, the

  prosecution asserts that, because the General Assembly did not

  decriminalize interference with ISP parole monitoring, retroactive

  application of the unauthorized absence provision would “deprive

  the People of the power to prosecute escapes.”

¶ 59   But Boyd is inapposite. In that case, the supreme court did

  not address retroactivity under section 18-1-410(1)(f). See id. at

  ¶¶ 5-10, 387 P.3d at 757-58. Rather, the Boyd court addressed

  whether a constitutional amendment legalizing the possession of

  less than one ounce of marijuana deprived the state of the power to

  continue to prosecute appeals involving possession of such quantity


                                     24
  of marijuana. See id. at ¶ 8, 387 P.3d at 757. The court concluded

  that the amendment barred the state from continuing to prosecute

  such appeals in those cases where the defendant had a pending

  right to appeal at the time the amendment became effective. Id. at

  ¶ 10, 387 P.3d at 757.

¶ 60   The amendment at issue in Boyd did not merely reduce the

  penalty for possessing small quantities of marijuana; it legalized

  that conduct. In contrast, the Prison Reduction Act did not legalize

  the removal of an electronic monitoring device without

  authorization with the intent to avoid monitoring. Such conduct

  remains a crime. It is simply a different crime, with a lesser

  penalty, from the crime applicable before enactment of the Prison

  Reduction Act. As explained above, under Stellabotte, ameliorative,

  amendatory legislation that reduces the penalty for criminal

  conduct applies during the pendency of a criminal case.

¶ 61   For this reason, in creating the new offense of unauthorized

  absence, the General Assembly did not preclude the prosecution

  from holding Gregory accountable. He still faces a possible jail

  sentence for allegedly removing his electronic monitoring device

  without authorization, even though he can no longer be prosecuted


                                    25
  for felony escape. The prosecution can prosecute Gregory for the

  misdemeanor offense of unauthorized absence.

¶ 62   Lastly, we note that the unauthorized absence provision does

  not constitute unconstitutional retrospective legislation.

  “Retrospective” legislation violates the constitution because it “takes

  away or impairs vested rights acquired under existing laws, or

  creates a new obligation, imposes a new duty, or attaches a new

  disability, in respect to transactions or considerations already past.”

  Abromelt v. Denver Career Serv. Bd., 140 P.3d 44, 51 (Colo. App.

  2005). See also Colo. Const. art. 2, § 11 (barring legislation that is

  “retrospective in its operation”). “Because some retroactively

  applied legislation is constitutional while some is not, Colorado

  courts use the term ‘retrospective’ to describe a statute

  whose retroactive application is unconstitutional.” Whiting Oil &

  Gas Corp. v. Atl. Richfield Co., 321 P.3d 500, 507 (Colo. App.

  2010), aff’d on other grounds, 2014 CO 16, 320 P.3d 1179.

  “[R]etroactive application of a statute . . . is not necessarily

  unconstitutional.” Mesa Cnty. Land Conservancy, Inc. v. Allen,

  2012 COA 95, ¶ 7, 318 P.3d 46, 50. Because the unauthorized

  absence provision applies to conduct that was already illegal at the


                                     26
  time Gregory engaged in it, the unauthorized absence provision is

  not unconstitutional retrospective legislation.

                                III.   Conclusion

¶ 63   The order is affirmed.

       JUDGE NAVARRO and JUDGE TOW concur.




                                       27